Pouter, J.
delivered the opinion of the court.
This is an action by the payee of a promissory note against. the maker. There was judgment in the court below in favor of the plaintiff, and the defendant appealed.
The signature of anotemustbe expressly denied.
tJon Cannot íé given.
a O* ¿idi* The execution of the note is not put at issue. The general denial is alone pleaded, but under the 324th and 326th Articles of the Code of Practice, the denial of the signature must be express. See the case of Hughes vs. Harrison and wife, 8 JV.
But there is error in the judgment below. The balance due on ^le n0^e three hundred and seventj-eight dollars and fifty-four cents. On this, interest is calculated up to the time of rendering judgment, and the defendant is decreed to pay interest on the whole amount until paid; which is giving interest on interest.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be reversed; and it is further adjudged and decreed, that the plaintiff do recover of the defendant and appellant, the sum of three hundred and seventy-eight dollars and fifty-four cents, with interest at eight per cent., from the Ilth October, 1830, until paid, with costs in the court below. Those of appeal, to be paid by the appellee.